Case 19-33568-mvl7 Doc 86 Filed 09/14/20                      Entered 09/14/20 16:30:49          Page 1 of 3



    Fareed I. Kaisani, State Bar No. 24104017            Emanuel Grillo, Esq. (admitted pro hac vice)
    BAKER BOTTS L.L.P.                                   BAKER BOTTS L.L.P.
    2001 Ross Avenue, Suite 900                          30 Rockefeller Plaza
    Dallas, Texas 75201                                  New York, New York 10012-4498
    Telephone: (214) 953-6500                            Telephone: (212) 408-2500
    Fax: (214) 953-6503                                  Facsimile: (212) 259-2501
    fareed.kaisani@bakerbotts.com                        emanuel.grillo@bakerbotts.com

COUNSEL FOR DIANE G. REED,
CHAPTER 7 TRUSTEE

                               UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                          )
    In re:                                                )      Chapter 7
                                                          )
    ERIC C. BLUE, et al.,1                                )      Case No. 19-33568-7
                                                          )
                                      Debtors.            )      (Jointly Administered)
                                                          )

                    NOTICE OF NON-COMPLIANCE WITH CONTEMPT ORDER

             Diane G. Reed (the “Trustee”), the duly appointed Chapter 7 trustee of the above captioned

administratively consolidated estates of Eric C. Blue (“Blue”), Capital Park Private Equity

Partners, LLC (“Capital Park PEP”), and Capital Park Management Company, LLC (“Capital Park

MC”, and collectively, the “Debtors”) hereby files this Notice of Non-Compliance with Contempt

Order (the “Notice”), respectfully stating as follows:

             1.      On September 3, 2020, the Court entered its Order Finding Eric C. Blue in

Contempt of Court and Requiring Turnover of Financial Records [Docket No. 83] (the “Contempt

Order”).

             2.      The Contempt Order found Debtor Eric C. Blue (“Blue”) to be in contempt of Court

and required Blue to take certain actions by September 11, 2020 to purge his contempt.


1
 The Debtors in these jointly administered chapter 7 cases are Eric C. Blue, Capital Park Management Company,
LLC, and Capital Park Private Equity Partners, LLC.
Active 52970382.1                                    1
Case 19-33568-mvl7 Doc 86 Filed 09/14/20                   Entered 09/14/20 16:30:49        Page 2 of 3




         3.         The Contempt Order also provides that if Blue fails to purge his contempt by

September 11, 2020, then the Trustee may request the Court to hold a show cause hearing on

September 22, 2020 to determine the need for additional sanctions against Blue.

         4.         On September 3, 2020, the undersigned counsel for the Trustee served the

Contempt Order on Blue and apparent counsel for Bridgeway National Corporation, an entity

believed to be affiliated with Blue. Specifically, the Contempt Order was served on the following

persons with their respective addresses:

 Eric C. Blue                                             Eric C. Blue
 1213 O Street NW                                         3140 Harvard Avenue, Suite 402
 Washington DC, 20005                                     Dallas, Texas
 Eric.Blue@bridgewaynational.com
 Eric.Blue@capitalpark.net

 Gutiérrez Bergman Boulris, PLLC                          Eric C. Blue
 Attn: Dale S. Bergman                                    Bridgeway National Corp.
 900 Ponce de Leon Blvd., Suite 303                       1015 15th Street NW, Suite 1030
 Coral Gables, FL 33134                                   Washington DC 20005
 Dale.Bergman@gbbpl.com

         5.         On September 3, 2020, the undersigned counsel filed the Certificate of Service at

Docket No. 84, evidencing service of the Contempt Order on the above persons.

         6.         The Trustee certifies that as of the filing of this Notice, Blue has not complied with

the Contempt Order. Accordingly, the Trustee respectfully requests that the Court hold a show

cause hearing on September 22, 2020 at 9:30 am central time to determine what additional

sanctions are needed to compel Blue to cooperate with the Trustee’s investigation of the Debtors’

assets and financial affairs.

                                  [remainder of page intentionally blank]




Active 52970382.1                                     2
Case 19-33568-mvl7 Doc 86 Filed 09/14/20              Entered 09/14/20 16:30:49        Page 3 of 3




         RESPECTFULLY SUBMITTED this 14th day of September 2020.

                                                BAKER BOTTS L.L.P.

                                                  /s/ Fareed Kaisani
                                                  Fareed I. Kaisani, State Bar No. 24104017
                                                  2001 Ross Avenue, Suite 900
                                                  Dallas, Texas 75201-2980
                                                  Telephone: (214) 953-6500
                                                  Facsimile: (214) 953-6503
                                                  Email: fareed.kaisani@bakerbotts.com

                                                  -and-

                                                  Emanuel Grillo, Esq. (admitted pro hac
                                                  vice)
                                                  30 Rockefeller Plaza
                                                  New York, New York 10012-4498
                                                  Telephone: (212) 408-2500
                                                  Facsimile: (212) 259-2501
                                                  emanuel.grillo@bakerbotts.com

                                                 COUNSEL FOR DIANE G. REED,
                                                 CHAPTER 7 TRUSTEE

                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on this 14th day of September, 2020, true and correct
copies of this document were electronically served by the Court’s ECF system on parties entitled
to notice thereof and that, additionally, on the same date he caused true and correct copies of this
document to be served by email and United States Mail on the following persons.

 Eric C. Blue                                        Gutiérrez Bergman Boulris, PLLC
 1213 O Street NW                                    Attn: Dale S. Bergman
 Washington DC, 20005                                900 Ponce de Leon Blvd., Suite 303
 Eric.Blue@bridgewaynational.com                     Coral Gables, FL 33134
 Eric.Blue@capitalpark.net                           Dale.Bergman@gbbpl.com

 Eric C. Blue                                        Eric C. Blue
 3140 Harvard Avenue, Suite 402                      Bridgeway National Corp.
 Dallas, Texas                                       1015 15th Street NW, Suite 1030
                                                     Washington DC 20005

                                                       /s/ Fareed Kaisani
                                                       Fareed Kaisani, Esq.

Active 52970382.1                                3
